Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’s AMENDMENT
An examiner’s amendment to the record appears below.  The proposed changes were approved via a phone call with Gayatry Nair on 08/11/2022.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

The application has been amended as follows:
 A method performed by a processor to improve wear-leveling in a cross-point memory, comprising: detecting, by a processor coupled to the cross-point memory, a first trigger event, the cross-point memory comprising a first section of memory units, a second section of memory units, and an empty memory unit positioned between the first section of memory units and the second section of memory units to create logical contiguity of data stored in the first section of memory units, the second section of memory units, and the empty memory unit, the first section of memory units comprising a plurality of logically contiguous memory units configured to store data of a first type, the data of the first type being hot data that is frequently accessed, the hot data stored at each memory unit of the first section of memory units comprising a portion of a flash translation layer (FTL) table; and the second section of memory units comprising a plurality of logically contiguous memory units configured to store data of a second type, the data of the second type being warm data or cold data, the warm data or the cold data comprising data that is less frequently accessed than the portion of the FTL that that is thesecond section of memory units; and erasing, by the processor, the data of the first type stored in the second memory unit of the first section of memory units, the second memory unit of the first section of memory units becoming the empty memory unit after the second trigger event, the empty memory unit remaining positioned between the first section of memory units and the second section of memory units after the second trigger event, the memory units in the first section of memory units remaining logically contiguous after the second trigger event, and the memory units in the second section of memory units remaining logically contiguous after the second trigger event.  

A cross-point memory system, comprising: a plurality of small memory units (SMUs) stored in logically contiguous locations in the cross-point memory system and configured to store data of a first type, the data of the first type being hot data that is frequently accessed, the hot data stored at each of the SMUs comprising a portion of a flash translation layer (FTL) table; a plurality of large memory units (LMUs) stored in logically contiguous locations in the cross-point memory system and configured to store data of a second type, the data of the second type being warm data or cold data, the warm data or the cold data comprising data that is less frequently accessed than the  portion of the FTL that that is theFTL table of the hot data; an empty memory unit positioned between the plurality of SMUs and the plurality of LMUs to create a logical contiguity of data stored in the plurality of SMUs, the plurality of LMUs, and the empty memory unit; and at least one processor configured to: detect a first trigger event; in response to the first trigger event: relocate data of the second type stored in a first LMU of the plurality of LMUs to the empty memory unit; relocate data of the first type stored in a first SMU of the plurality of SMUs to the first LMU of the plurality of LMUs; and erase the data of the first type stored in the first SMU of the plurality of SMUs, the first SMU of the plurality of SMUs becoming the empty memory unit after the first trigger event, the empty memory unit remaining positioned between the plurality of SMUs and the plurality of LMUs after the first trigger event, the memory units in the plurality of SMUs remaining logically contiguous after the first trigger event, and the memory units in the plurality of LMUs remaining logically contiguous after the first trigger event; detect a second trigger event after the first trigger event; and in response to the second trigger event: relocate data of the second type stored in a second LMU of the plurality of LMUs to the empty memory unit; relocate data of the first type stored in a second SMU of the plurality of SMUs to a location of the second LMU; and erase the data of the first type stored in the second SMU, the second SMU becoming the empty memory unit after the second trigger event, the empty memory unit remaining positioned between the plurality of SMUs and the plurality of LMUs after the second trigger event, the memory units in the plurality of SMUs remaining logically contiguous after the second trigger event, and the memory units in the plurality of LMUs remaining logically contiguous after the second trigger event.  

A hybrid memory device (HIMD), comprising: a cross-point memory comprising a first plurality of memory units (MUs) stored in logically contiguous locations in the cross-point memory, a second plurality of MUs stored in logically contiguous locations in the cross-point memory, and an empty memory unit positioned between the first plurality of MUs and the second plurality of MUs to create logical contiguity of data stored in the first plurality of MUs, the second plurality of MUs, and the empty memory unit, the first plurality of MUs being configured to store data of a first type, the data of the first type being hot data that is frequently accessed, the hot data stored at each of the first plurality of MUs comprising a portion of a flash translation layer (FTL) table, the second plurality of MUs being configured to store data of a second type, the data of the second type being warm data or cold data, the warm data or the cold data comprising data that is less frequently accessed than the portion of the FTL that that is thesecond plurality of MUs to the empty memory unit; relocate data of the first type stored in a second MU of the first plurality of MUs to a location of the second MU of the second plurality of MUs; and erase the data of the first type stored in the second MU of the first plurality of MUs, the second MU of the first plurality of MUs becoming the empty memory unit after the second trigger event, the empty memory unit remaining positioned between the first plurality of MUs and the second plurality of MUs after the second trigger event, the first plurality of MUs remaining logically contiguous after the second trigger event, and the second plurality of MUs remaining logically contiguous after the second trigger event.  


Allowable Subject Matter
Claims 1-5, 7-11, 13-19, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the combination of limitations presented in the claim are not found within the prior art, particularly:
“a first trigger event, the cross-point memory comprising a first section of memory units, a second section of memory units, and an empty memory unit positioned between the first section of memory units and the second section of memory units to create logical contiguity of data stored in the first section of memory units, the second section of memory units, and the empty memory unit, the first section of memory units comprising a plurality of logically contiguous memory units configured to store data of a first type, the data of the first type being hot data that is frequently accessed, the hot data stored at each memory unit of the first section of memory units comprising a portion of a flash translation layer (FTL) table; and the second section of memory units comprising a plurality of logically contiguous memory units configured to store data of a second type, the data of the second type being warm data or cold data, the warm data or the cold data comprising data that is less frequently accessed than the portion of the FTL table that is the hot data; and in response to detecting the first trigger event: relocating, by the processor, data of the second type stored in a first memory unit of the second section of memory units to the empty memory unit; relocating, by the processor, data of the first type stored in a first memory unit of the first section of memory units to the first memory unit of the second section of memory units; and erasing, by the processor, the data of the first type stored in the first memory unit of the first section of memory units, the first memory unit of the first section of memory units becoming the empty memory unit after the first trigger event, the empty memory unit remaining positioned between the first section of memory units and the second section of memory units after the first trigger event, the memory units in the first section of memory units remaining logically contiguous after the first trigger event, and the memory units in the second section of memory units remaining logically contiguous after the first trigger event;”.
This claim limitations requires that the memory units remain logically contiguous.  Examiner notes per paragraph [0036] of the instant application “Contiguous as referred to herein means adjoining, sharing a common border, touching, next to, or together in sequence.”  

Claims 8 and 15 are independent claims that present similar combinations of limitations to those presented in claim 1.  As such, they are allowed for at least the same reasons as claim 1 above.
Claims 2-5, 7, 9-11, 13-14, 16-19, 21-23 are allowed due to their dependence upon allowed claims 1, 8, and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138